DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2021 and October 28, 2019 have been  considered by the examiner.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0206502 to Dix et al.
Regarding claim 1, the Dix publication teaches a shift power transmission apparatus of a tractor, the apparatus comprising: a hydrostatic continuously variable transmission unit that includes a hydraulic pump 16 and a hydraulic motor 18, and is configured to receive motive power of an engine 4 and output motive power of stepless rotational speed by changing a speed of the received motive power; a combined planetary power transmission unit 30 that is configured to receive speed-changed output of the continuously variable transmission unit and motive power of the engine that is not subjected to speed change action by the continuously variable transmission unit, and combine the received speed-changed output and the motive power of the engine, and output combined motive power; and a shift output unit 58  that includes a plurality of stage clutches and a shift output shaft that supports the plurality of stage clutches in a state of being arranged in a vehicle front-rear direction, the shift output unit 
Regarding claim 2, wherein the pump transmission unit n4 is configured to input the motive power of the rotary power transmission shaft to the pump shaft by accelerating the motive power (gear n6 is smaller than gear n4), and wherein the apparatus further comprises a second planetary transmission unit n120, n11, n12 that is configured to input motive power of the motor shaft to the combined planetary power transmission unit, the second planetary transmission unit being configured to input the motive power of the motor shaft by decelerating the motive power. N10 is smaller than n11 and n12.  See Fig. 2.
Regarding claim 3, the planetary transmission unit is located further toward a
vehicle front side than the combined planetary power transmission unit n13.  See Fig. 2.
Regarding claim 4, wherein the pump shaft is located further toward the
vehicle rear side than the motor shaft.  See Fig. 2.
Regarding claim 5, the pump shaft and the motor shaft are aligned in a straight line.  See Fig. 2.
Regarding claim 9, a tractor is shown in Fig. 1.

Regarding claims 11 and 12, the pump shaft is located further toward the vehicle rear side than the motor shaft. See Fig. 2.
Allowable Subject Matter
Claims 6-8 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,306,467 to Pollman and U.S. Publication No. 2011/0021302 to Panizzolo et al. both teach different hydrostatic transmissions with a planetary gear set.
U.S. Publication No. 2016/0047449 to Vasudeva et al. teaches a hydrostatic transmission, however, the positioning of the hydrostatic unit is the opposite of the subject invention.
European Patent No. WO 2005019697 to Rivoltella et al. teaches a hydrostatic transmission, but the positioning of the parts is completely different from the subject invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659